Citation Nr: 1127533	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-07 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bleeding gums, including as an undiagnosed illness.  

2.  Entitlement to service connection for a disability manifested by shortness of breath, including as an undiagnosed illness.  

3.  Entitlement to service connection for chronic joint pain of all major joints, including as an undiagnosed illness.  

4.  Entitlement to service connection for a disability manifested by frequent diarrhea, including as an undiagnosed illness.  

5.  Entitlement to service connection for a disability manifested by headaches, including as an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to December 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2007, a travel board hearing was held at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

In a September 2007 decision, the Board remanded the issues for further development.  In October 2009, these issues were again remanded for further development.    

The issues of service connection for disabilities manifested by shortness of breath, chronic joint pain of all major joints, frequent diarrhea, and headaches are again addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A dental disorder, claimed as bleeding gums, is shown to be due to periodontal disease.  

2.  The Veteran is in receipt of VA outpatient dental treatment.  


CONCLUSION OF LAW

Service connection for a disability manifested by bleeding gums is denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.381 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is claiming service connection for a disability manifested by bleeding gums, which he believes are the result of his service in the Persian Gulf.  It is noted that he has been certified as having served in the Persian Gulf in 1991.  

Service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 

Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

It is noted that a dental disability is not among those that may be presumed as due to service in the Persian Gulf.  Service connection of dental conditions will be established under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in Sec. 17.161 of this chapter.

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.

 (d) The following principles apply to dental conditions noted at entry and treated during service:
1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.
2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.
3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.
4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.
5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.
6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

(e) The following will not be considered service-connected for treatment purposes:
1) Calculus;
2) Acute periodontal disease;   
3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and
4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381.

VA outpatient treatment records show that the Veteran has been in receipt of VA outpatient treatment, most recently in May 2009.  On dental examination by VA in February 2010, the diagnosis was chronic adult periodontitis.  One of the problems found to be associated with this diagnosis was bleeding gums.  

VA regulations provide that service connection for periodontal disease shall be established for the purpose of eligibility for VA outpatient dental treatment only.  As noted, the Veteran has been in receipt of this treatment, most recently in May 2009.  Therefore, there is no VA benefit to which he has further entitlement.  

In short, there is no legal entitlement to service connection for periodontal disease except for the purpose of VA outpatient dental treatment and the Veteran is already receiving this benefit.  As there is no further benefit to which he is entitled and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  August 2003 and November 2006 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the service treatment records (service treatment records) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2004 and February 2010.  These examinations, taken together, are found to be adequate for rating purposes for the issue decided in this decision.  

In this regard, it is noted that the examiners reviewed the medical history and complaints, made clinical observations, and, as requested in the Board's prior remand, rendered opinions regarding whether the disabilities for which service connection was claimed were related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  


ORDER

Service connection for a disability manifested by bleeding gums, including as due to undiagnosed illness, is denied.  


REMAND

The Veteran also seeks service connection for additional disabilities.  In October 2009, the case was remanded for an additional examination.  The Veteran has asserted that the examination performed is not adequate for rating purposes such that the development has not been fully accomplished and the issue must be once again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board agrees.  

In this regard, the Veteran has claimed service connection for joint pain of all major joints as a result of undiagnosed illness.  The January 2010 examination report rendered an opinion regarding only the knees and ankles.  

On examination in October 2010, a low back disability, degenerative narrowing changes affecting T12-L1 endplates, and disc bulging between L4-L5 and L5-S1, was diagnosed.  A medical opinion regarding whether the low back disability was related to service was not provided.  This is particularly important given the fact that the STRs show that the Veteran had complaints regarding the low back while he was on active duty.  In addition, other joint complaints that he might have were not specifically addressed.  

Regarding the claim for shortness of breath, it is noted that shortness of breath of unknown etiology was diagnosed on VA examination in January 2010.  While no opinion regarding whether this was related to service at that time, after pulmonary function tests were performed, an examiner, in November 2010 opined that any shortness of breath was the result of a psychiatric disorder, depression.  

The examiner stated that the Veteran's headaches were also a result of depression.  The examiner went on to state, however, that psychiatry was not a specialty, and that any specific judgment as to service etiology would be inappropriate and mere speculation.  The Veteran asserts that further investigation should have been undertaken to determine if the shortness of breath of unknown etiology and headaches are actually due to undiagnosed illness.  The Board agrees.  

Regarding the complaints of diarrhea, it is noted that service connection has been established for GERD.  The examinations do not address whether the diarrhea could be related to service-connected GERD.  A determination regarding this possibility should be undertaken prior to appellate consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Nashville VA Medical Center for the period from November 2009 to the present.

2.  Schedule the Veteran for an examination to ascertain the current nature and extent of any disability of a major joint.  The examiner is asked to request that the Veteran specifically describe each joint involved and should then be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any joint complaint may be related to an undiagnosed illness.  

Regarding the low back complaints, the examiner is asked to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any low back disorder may be related to the complaints of low back pain that the Veteran had while on active duty.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Schedule the Veteran for an examination to ascertain the current nature and extent of any shortness of breath and headaches.  The examiner is asked to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any shortness of breath or headaches are related to a service-connected psychiatric disability or are the result of undiagnosed illness.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

4.  Schedule the Veteran for an examination to ascertain the current nature and extent of frequent diarrhea.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any disability associated with the frequent diarrhea is related to service-connected GERD.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


